Citation Nr: 0529372	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO) that granted service connection for PTSD 
and assigned an initial 30 percent evaluation, effective 
October 6, 2000.  The veteran perfected an appeal challenging 
the propriety of the initial 30 percent rating.

By rating decision in May 2002 the RO increased the initial 
evaluation of the veteran's PTSD to 50 percent, effective 
October 6, 2000.  

The veteran testified before the undersigned by 
videoconference in January 2003.  In July 2003 the case was 
remanded to the RO to obtain VA outpatient treatment reports 
and to afford the veteran a VA psychiatric examination.  

The RO accomplished the ordered development and issued an 
SSOC in January 2005 continuing the 50 percent evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the Board concludes it has 
no discretion but to again remand this matter for further 
development and adjudication.  In doing so the Board regrets 
taking this action but finds doing so is required under the 
law.

During the course of this appeal, VA formally evaluated the 
veteran with respect to the nature, extent and severity of 
his PTSD in December 2000, May 2002 and in August 2004.  All 
three examination reports reflect that the examiners 
estimated that the veteran's Global Assessment of Functioning 
(GAF) scores was 60.

Since that time, in January 17 and January 25, 2005, 
statements, the veteran reported that his disability had 
worsened due to the impact of the war in Iraq, and that he 
had not been not able to work during the past year.  
Consistent with the veteran's statements, the Board observes 
that VA outpatient treatment entries, dated from August to 
December 2004, suggest a worsening of the veteran's 
condition; his treating VA therapist estimated that the 
veteran's GAF score was 51 in September 2004 and was 52 in 
December 2004.  In light of the foregoing, the Board has no 
discretion and must remand this matter to afford the veteran 
an opportunity to undergo a contemporaneous VA psychiatric 
examination, which must be conducted after all outstanding 
records have been obtained.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  

In this regard, the Board observes that the psychologist who 
conducted the August 2004 VA examination noted that the 
veteran was receiving disability benefits from the Social 
Security Administration (SSA).  Further, a VA outpatient 
treatment entry, dated in December 2004, similarly reflects 
that he was awarded benefits from that agency.  To date, 
however, VA has not attempted to associate with the claims 
folder records from the SSA.  Further, although the veteran 
is receiving regular VA care for his PTSD, no records of his 
treatment, dated since December 2004, have been associated 
with the claims folder.  Under the law, however, VA is 
obliged to obtain and consider SSA records, and therefore the 
Board has no discretion and must remand this matter.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2005).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment from the Manchester, New 
Hampshire, VA health care system, dated 
since December 2004.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


